Grant, J.
(after stating the facts). Both parties agree that no contract was made on August 24th. There is also no evidence tending to show that the statement máde by the plaintiff’s agent was intended by either the agent or the defendant as a standing offer for the defendant to accept at some time in the future suited to his convenience. The defendant testified that he expressly refused to buy of the agent, and told him if he concluded to take one he could buy it later. The agent testified that defendant said if he concluded to buy he would send his order to the factory. Under the defendant’s own testimony, he had no reason, to suppose that the agent would write his principal of his rejected proposals, or that plaintiff knew anything • of the terms which the agent had offered.
It was clearly understood that negotiations for the pur*244chase of a machine from the agent ended, and that if the defendant should conclude afterwards to order a machine he would deal directly with the plaintiff. The price of the machine which he ordered by a telegram and followed by his letter was to be advanced on the 1st of September to $175. The defendant knew this, and therefore ordered the machine so as to save the advance. The letter contained all the essential terms of a contract: “Price, $135.00. You may ship at once.” Plaintiff would naturally infer that the defendant had been informed of the proposed advance in the price, and that he desired to take advantage of the old price, and therefore stated the terms of the agent’s offer, viz., $135.
Under defendant’s contention, essential parts of the contract as claimed by him rested in parol, and would render the contract void under the statute of frauds. Hall v. Soule, 11 Mich. 494; Palmer v. Mill Co., 32 Mich. 274; Webster v. Brown, 67 Mich. 328; Baumann v. Lumber Co., 94 Mich. 363.
No standing offer having been left by the agent with the defendant, the defendant could not incorporate the oral representations or proposals of the agent in a subsequent written order to the principal, and make them binding upon it, without specifying what the representations or proposals were. Plaintiff was justified in assuming that he was making a sale óf a machine for $135 in cash, and that those were the agent’s representations referred to in his written proposal. We think the court erred in his findings.
Judgment reversed, and judgment entered in this court for plaintiff, with the costs of both courts.
Carpenter, Blair, Montgomery, and Ostrander, JJ., concurred.